Case 6:19-cv-01688-CEM-GJK Document 15 Filed 11/18/19 Page 1 of 2 PageID 50




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

SETH H. SANDLER,

                       Plaintiff,

v.                                                            Case No: 6:19-cv-1688-Orl-41GJK

MICHAEL MAXWELL GROUP,
LLC,

                       Defendant.



                                            ORDER
       This cause came on for consideration without oral argument on the following motion:

       MOTION:         PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
                       AGAINST MICHAEL MAXWELL GROUP, LLC ON A
                       SUM CERTAIN (Doc. No. 14)

       FILED:          October 15, 2019



       THEREON it is ORDERED that the motion is DENIED.


       On August 28, 2019, Plaintiff filed a Complaint against Defendant alleging violations of

the Fair Debt Collection Practices Act and the Florida Consumer Collection Practices Act. Doc.

No. 1. Plaintiff alleges that Defendant is a New York limited liability company, id. at ¶ 5, but fails

to plead anything regarding where the acts that form the basis of the claims occurred. On

September 5, 2019, Defendant was served in New York via its registered agent. Doc. No. 7 at 2.

       Defendant has not appeared. On October 2, 2019, under Federal Rule of Civil Procedure

55(a), the clerk entered a default against Defendant. Doc. No. 13. On October 15, 2019, Plaintiff
Case 6:19-cv-01688-CEM-GJK Document 15 Filed 11/18/19 Page 2 of 2 PageID 51



filed a motion pursuant to Rule 55(b)(2) asking the Court to enter a default judgment on a sum

certain against Defendant (the “Motion”). Doc. No. 14.

       “‘[A]n in personam judgment entered without personal jurisdiction over a defendant is void

as to that defendant.’” Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 924 (11th Cir. 2007) (quoting

Combs v. Nick Garin Trucking, 825 F.2d 437, 442 (D.C. Cir.1987)). “The concept of personal

jurisdiction comprises two distinct components: amenability to jurisdiction and service of process.

Amenability to jurisdiction means that a defendant is within the substantive reach of a forum’s

jurisdiction under applicable law. Service of process is simply the physical means by which that

jurisdiction is asserted.” Baragona v. Kuwait Gulf Link Transport Co., 594 F.3d 852, 854–855

(11th Cir. 2010). Nothing in the Complaint establishes personal jurisdiction over Defendant.

       Accordingly, the Motion (Doc. No. 14) is DENIED.

       DONE and ORDERED in Orlando, Florida, on November 18, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party
Courtroom Deputy




                                               -2-
